Order, Supreme Court, New York County (R. Bruce Cozzens, Jr., J., and a jury), entered October 6, 2003, upon a jury verdict, *109dismissing the complaint in an action for personal injuries sustained when plaintiff was struck by a cab driven by the decedent and co-owned by the decedent and defendant, unanimously affirmed, without costs.
The verdict is supported by the weight of the evidence showing that the accident was caused by a sudden, unforeseeable fatal heart attack suffered by the decedent just before his cab hit plaintiff (see McGinn v New York City Tr. Auth., 240 AD2d 378, 379 [1997]). Concur—Buckley, EJ., Tom, Saxe, Friedman and Sweeny, JJ.